 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES LUEDTKE,                                     Case No. 1:21-cv-00718
12                       Plaintiff,                      ORDER DENYING PLAINTIFF’S MOTION
                                                         FOR ORDER
13            v.
                                                         (Doc. No. 5)
14    WILLIAM GRIESBACH, ET. AL.,
15                       Defendants.
16

17          Pending before the Court is Plaintiff’s “Motion for Order,” which was delivered to

18   correctional officials for mailing on May 12, 2021. (Doc. No. 5, “Motion”). Plaintiff, a federal

19   prisoner, states he first noticed “blood in the toilet” on April 1, 2021, and “sent medical a[n]

20   email about the internal bleeding” on April 21, 2021. (Id. at 1). Plaintiff acknowledges he “was
21   called to the medical” on April 30, 2021, weighed, and then sent back to his unit. (Id.). Plaintiff

22   states, “no action has been taken to remedy the internal bleeding” and requests the Court to order

23   the Warden of Atwater Federal Correctional Institution to provide Plaintiff with medical care at

24   an “outside hospital.” (Id. at 1-2).

25          Other than citing to Fed. R. Civ. P. 8, the Motion otherwise fails to identify any legal

26   authority to support the Motion. (See Doc. 5 at 1). Plaintiff acknowledges he was called to the
27   medical department after he emailed them complaints about his bleeding. (Id. at 1). Plaintiff

28   does not state he is otherwise suffering any other physical symptoms. (See generally Id.). It
 1   appears Plaintiff disagrees with the medical care he is being provided. Thus, in addition to

 2   having other remedies available to him, Plaintiff’s claim is not “clear and certain” to warrant

 3   mandamus relief. Barron v. Reich, 13 F.3d 1370, 1374 (9th Cir. 1994) (finding a writ

 4   of mandamus appropriate only when (1) the petitioner’s claim is “clear and certain”; (2) the

 5   respondent official's duty to act is ministerial and (3) no other adequate remedy is available.).

 6            To the extent Plaintiff intended the Motion to seek preliminary injunctive relief, the

 7   Motion is wholly deficient as Plaintiff neither identifies, nor even attempts to establish, the

 8   factors to prevail on such a motion. See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24

 9   (2008); see also 18 U.S.C. § 3626(a)(1)(A) of the Prison Litigation Reform Act. Further, a

10   motion seeking preliminary injunctive relief would be premature since Plaintiff has not been

11   granted to leave to proceed in forma pauperis, he has not paid the filing fee, and his Complaint

12   has not proceeded past the screening stage.

13            Accordingly, it is ORDERED:

14            Plaintiff’s Motion for Order (Doc. No. 5) is DENIED.

15

16
     Dated:      July 15, 2021
17                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                         2
